Title: From Thomas Jefferson to Nicolas Gouin Dufief, 17 November 1802
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Sir
            Washington Nov. 17. 1802.
          
          There has been a book written lately by DuMousnier in answer to Barruel, and to the diatribes of the Anti-philosophers, which from my knolege of the man I am sure must be good. should a copy of it come to your hands I shall be happy to obtain it. in the original, I mean, for it has been translated into English, but I never read translations. Accept my salutations & best wishes.
          
            Th: Jefferson
          
        